DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 15 December 2021, the following has occurred: Claims 1, 3-6, 8, 9, and 19-22 have been amended; Claims 2 and 10-18 have been cancelled or had previously been canceled; No claims have been added.
Claims 1-9 and 19-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9 and 19-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 3-9 and 19-20), process (claim 21), and a machine (claim 22) which recite steps of retrieve living environment information related to a user’s living environment, determine a skin level based on the retrieved living environment information, and select advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information 
These steps of the independent claims of determining skin advice, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer module language, retrieving living environment information related to a user’s living environment in the context of this claim encompasses a mental process of the user thinking about the environment of the user.  Similarly, the limitations to determine a skin level and select advice information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
These steps of determining skin advice, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity because they amount to managing personal behavior or relationships or interactions between people which amount to following rules or instructions to determine skin advice.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-9 and 19-20, reciting particular aspects of how determining skin level and skin advice may be 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer modules to perform steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving information by computer hardware amounts to mere data gathering, recitation of environment information, skin level information, skin advice information amounts to selecting a particular data source or type of data to be manipulated, recitation of presenting selected advice information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer modules to perform steps, see applicant’s Fig 1 and Fig 2 and corresponding descriptions in the specification, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-9 and 19-20, additional limitations which amount to invoking computers as a tool to perform the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as retrieving information by a computer, transmitting information between client terminal and a server [claim 22], e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding claims 8, applicant’s specification fails to describe how to program a computer apparatus to “wherein the CPU determines a skin level of rough skin based on a combination of the information indicating the intensity of the ultraviolet rays and the information on humidity,” as claimed.  There is no disclosure of how applicant intended this function to be performed.  Applicant’s specification fails to describe any specificity of the inputs, any manner of processing the inputs, or what the description of roughness may look like or contain upon generation.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  In order to meet the written description requirement for computer software programming of the claim language, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP 2161.01).
Regarding claims 9, applicant’s specification fails to describe how to program a computer apparatus to “wherein the CPU determines a level of skin stickiness based on a combination of the information on air temperature and the information humidity,” as claimed.  There is no disclosure of how applicant intended this function to be performed.  Applicant’s specification fails to describe any specificity of the inputs, any manner of processing the inputs, or what the description of stickiness may look like or contain upon generation.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  In 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-7, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandic et al (Pub. No. 2011/0301441).
Regarding claim 1, Bandic discloses an information processing apparatus comprising:
a CPU configured to:
retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determine a skin level based on the retrieved living environment information
select advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
display the selected advice information (See [0425], [0464], [0467], [0488], [0489]).
wherein the selection module selects the advice information so that the same advice information is not continuously presented (See [0386], product sequence, [0424], skin conditions change over time, [0425], advice or recommendation that is based upon skin state at the time, [0465], [0467], product recommendations based on skin state and current daily report, new product releases, [0501]).
Regarding claim 3, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating an order assigned to each of the plurality of pieces of advice information (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 4, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU further selects advice information associated with a timing when the advice information is presented among a plurality of pieces of advice information associated with the timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 5, Bandic discloses the limitations of claim 4.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating an order assigned to each of a plurality of pieces of advice information associated with one timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 6, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the CPU further selects advice information associated with the age of the user among a plurality of pieces of advice information associated with the age (See [0422], [0425], [469], [0481], [0489]).
Regarding claim 7, Bandic discloses the limitations of claim 1.  Bandic further discloses:
wherein the living environment information includes at least one of information on air temperature (See [0373], [0464], [0467]), information on humidity (See [0373], [0424], [0464], [0467]), information indicating the intensity of ultraviolet rays (See [0373], [0464], [0467]), and information on the amount of scattered pollen (See [0424], [0464], [0467]).
Regarding claim 19,
wherein the CPU further selects advice information associated with a timing when the advice information is presented among a plurality of pieces of advice information associated with the timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 20, Bandic discloses the limitations of claim 19.  Bandic further discloses:
wherein the CPU selects the advice information according to a rule indicating an order assigned to each of a plurality of pieces of advice information associated with one timing (See [0386], product sequence, [0497], order of treatments tracked over time, [0501]).
Regarding claim 21, Bandic discloses a method executed by a computer, the method comprising steps of:
retrieving, by the computer living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determining, by the computer, a skin level based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
selecting, by the computer, advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
presenting, by a display, the selected advice information
wherein the selection module selects the advice information so that the same advice information is not continuously presented (See [0386], product sequence, [0424], skin conditions change over time, [0425], advice or recommendation that is based upon skin state at the time, [0465], [0467], product recommendations based on skin state and current daily report, new product releases, [0501]).
Regarding claim 22, Bandic discloses an information processing apparatus comprising a client terminal and a server (See Fig 1, [0384], [0421], [0458], [0460], [1677]), wherein the server comprises:
a CPU configured to:
retrieve living environment information related to user's living environment (See [0373], [0424], [0464], [0489]);
determine a skin level based on the retrieved living environment information (See [0373], [0424], [0464], [0488], [0489]);
select advice information associated with the determined skin level among a plurality of pieces of advice information associated with the skin level, each piece of advice information including advice related to the user's skin care (See [0425], [0464], [0467], [0488], [0489]); and
a display configured to present the selected advice information (See [0425], [0464], [0467], [0488], [0489]),
wherein the selection module selects the advice information so that the same advice information is not continuously presented (See [0386], product sequence, [0424], skin conditions change over time, [0425], advice or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which form489s the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al (Pub. No. 2011/0301441) in view of Hillebrand (Quantitative evaluation of skin condition in an epidemiological survey of females living in northern versus southern Japan.).
Regarding claim 8, Bandic discloses the limitations of claim 7.  Bandic further discloses:
wherein the CPU determines a skin level of rough skin (See [0324], [0503], [0861]) 
Bandic determines roughness of skin and uses it to determine recommendations, as cited above.  It is additionally noted that Bandic uses ultraviolet ray and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic does not determine roughness of skin based on ultraviolet ray information and humidity as claimed; however, this would be obvious over the teachings of Hillebrand:
wherein the CPU determines a skin level of rough skin based on a combination of the information indicating the intensity of ultraviolet rays and humidity (See Abstract, page S43 Section 2.1 Study design, page S48, page S51 left column).
Hillebrand teaches evaluating skin condition of different individuals which includes evaluating roughness of skin texture based on consideration of factors such as UVB radiation amounts and humidity with the motivation of evaluating skin condition and damage from exposure to different environmental conditions (See Hillebrand, Abstract, S48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the skin analysis and treatment recommendation system of Bandic so as to have included evaluating roughness of skin texture based on consideration of factors such as UVB radiation amounts and humidity, in accordance with the teaching of Hillebrand, in order to evaluate skin condition and damage from exposure to different environmental conditions (See Hillebrand, Abstract, S48).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al (Pub. No. 2011/0301441) in view of Tang et al (Tactile Perception of Skin and Skin Cream.).
Regarding claim 9, Bandic discloses the limitations of claim 7.  It is noted that Bandic uses temperature and humidity information to determine recommendations (See [0373], [0424], [0464], [0467]).  Bandic further discloses determining and considering feel of products in making recommendations (See [0386], [0465], [469]), but does not 
wherein the determination module determines a level of skin stickiness based on a combination of the air temperature and the humidity (See page 9 section 4.2, pages 11-12).
Tang teaches evaluating tactile perception of skin and skin cream which includes evaluating perception of stickiness based on consideration of factors such as temperature and humidity with the motivation of evaluating factors which contribute to perceived characteristics of skin and skin cream products (See Tang, Abstract, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the skin analysis and treatment recommendation system of Bandic so as to have included evaluating perception of stickiness based on consideration of factors such as temperature and humidity, in accordance with the teaching of Tang, in order to evaluate factors which contribute to perceived characteristics of skin and skin cream products (See Tang, Abstract, Conclusion) (See Hillebrand, Abstract, S48).

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
Regarding 112, applicant’s presented arguments are unpersuasive.  Clarifying that it is the information on UV, information on humidity, and information on air temperature does not change the analysis.  As noted in the rejection, there is no 
Regarding 101, applicant argues (page 7) that tying the claimed apparatus, method, and system to hardware elements distinguishes the claims as directed to statutory subject matter.  Examiner respectfully disagrees and notes that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  As noted previously, the claimed steps of determining skin advice, as drafted, under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components.   	Examiner respectfully notes that the claims have not been argued regarding the characterization as methods of organizing human activity because the claims amount to managing personal behavior or relationships or interactions between people which amount to following rules or instructions to determine skin advice.
Regarding 101, applicant argues (pages 7-8) applicability of McRO in the 101 analysis of the instant application.  Examiner respectfully disagrees.  As explained in the specification of the patent at issue in McRO, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  Indeed, as noted in MPEP 2106.04(a), "The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated,” and “The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization 
Regarding 101, applicant argues (pages 8) that “the Office Action does not appear to address the argument that even abstract ideas are patent eligible when improving upon a technology.”  Examiner respectfully notes that no arguments are previously presented or addressed in prosecution because the prior Office Action was the first action on the merits.  Examiner further disagrees with applicant’s characterization of USPTO guidance and notes that abstract ideas, without more, are not statutory under USPTO guidance.  Rather, USPTO guidance evaluates elements whether the claim recites additional elements that integrate the judicial exception into a practical application or whether the additional elements amount to significantly more.  Regarding the argued unconventionality of considering a user’s living environment in determining skin care advice, examiner respectfully notes that this is an aspect which is understood to be fully addressed as part of step 2A, prong one, rather than an additional element considered as part of step 2A, prong two or step 2B. 	While not relied upon, because evaluating living environment is considered as part of step 2A, prong one, examiner notes that the Bandic reference as well as the previously cited, but not relied upon references of Chen, Shaya, and Peyrevelade each describe a system which considers environmental factors, i.e., living environment, in determining skin care advice.
Regarding 102/103, applicant argues the feature pertaining to the result of “wherein the same advice information is not continuously presented.”  Examiner respectfully disagrees regarding applicant’s characterizations of the cited portions of Bandic for this feature.  Further explanation of the cited sections has been included to elaborate on the prior citations of Bandic.  Specifically, [0386] describes that the 
Applicant does not separately argue other aspects of the independent or dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (Pub. No. 2017/0071528) teaches an adaptability skincare information prompting system which includes making skincare advice based upon environmental parameters.
Shaya et al (Pub. No. 2010/0262556) teaches intelligent performance-based product recommendation system including skin care products including consideration of environmental factors.
Peyrelevade (Pub. No. 2003/0065636) teaches use of artificial intelligence in providing beauty advice including consideration of environmental factors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619